Case 1:18-cv-01599-MN Document 70 Filed 02/05/20 Page 1 of 2 PageID #: 2724


                 FILED
                                                                II
                                                                Liberti • Egaliti • Fraterniti
                                                                REPUBLIQ.UE FRAN<;AISE
   Cl.EHi\, U.S. OISTRlCT L.OUR1
      DIS TR!CT OF DEUi,1,'ARt         W                  MINISTERE DE LA JUSTICE                                     Paris, le   2 7 JAN, 2020
    2020 FEB -5 PM 2fI 54

     DIRECTION
     DES AFFAIRES CIVILES ET DU SCEAU

     BUREAU DU DROIT DE L'UNION,
     DU DROIT INTERNATIONAL PRIVE
     ET DE L'ENTRAIDE CIVILE
                                                                                                 United States District Court for the District of
                                                                                                 Delaware
                                                                                                 J. Caleb Boggs Federal Building
                                                                                                 844 N. King Street
                                                                                                 Wilmington DE 19801-355
        Refere11ce:                                                                              USA
        5OP2020
        Case manager:
        Celia NEEL
        Tel.: 003314477 61 05
        Fax: 0033144 77 61 22                                                                    For the Honorable Maryellen Noreika
        l8l entraide-civile-internationale(iilrustice.gouv.fr


                                                    ,_(




        OBJET:                Acceptation of a taking of evidence request pursuant the Hague Convention of 18
                              March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters

        AFFAIRE:              BEST MEDICAL INTERNATIONALiNC c/V ARIAN MEDICAL SYSTEMS INC

        V/REF:                18-1599-MN


        Dear Honorable,

        The French Ministry of Justice has the honor to acknowledge receipt, on january 131\ of the taking of
        evidence request in civil and commercial matters, issued by the United States District Court for the District
        of Delaware on december 19th, regarding the hearing of representatives of the Marie Curie Institute
        concerning the re_quests contained in the letter rogatory.

        I inform you that this request has been authorized and forwarded this day for execution to the public
        prosecutor at the First Instance Court of Paris.

        Yours sincerely,

                                                                                                                  )

                                                                                                               Celia NEEL




    DACS
    13, place Vendome - 75042 Paris Cedex 0 I
    Telephone : 0 I 44 77 61 05
    Telecopie : 0 I 44 77 61 22
    www.justice.gouv.fr
Case 1:18-cv-01599-MN Document 70 Filed                      -~''"','.:"7
                                         02/05/20 Page 2 of 2€ PageID     #: 2725
                                                                R.F. ·
                                                           PARIS LOUVRE PPD
                                                                                             ~
                                      PRIORITAIR
                                            PRIORITY
                                                                PAR! S        ~   LA POSTE


                                           Document    I      28-01-20
                                                           058 IO OT 4542
                                                           4FD8   753930




                                                                        f
